DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: although Urata in view of Yongning disclose a data transmission system, comprising a mobile terminal and a plurality of Bluetooth headphones, wherein the mobile terminal and the plurality of Bluetooth headphones are connected in sequence over Bluetooth, wherein the mobile terminal is configured to receive audio data from one of the plurality of the Bluetooth headphones which is adjacent to the mobile terminal; wherein a target Bluetooth headphone of the plurality of the Bluetooth headphones is configured to: acquire sound signals and convert the sound signals into first audio data,; mix the first audio data and the second audio data that are simultaneously received, transmit the mixed audio data to an adjacent target device in the second transmission direction, wherein the adjacent target device is one of the plurality of Bluetooth headphones or the mobile terminal; when the second number is greater than the first number, determine the another Bluetooth headphone is in the second transmission direction, receive audio data transmitted from the another Bluetooth headphone, define the received audio data as third audio data, and play the third audio data; but do not expressly disclose determine whether another Bluetooth headphone transmitting audio .
None of the prior art of record disclose in their entirety or in combination the claimed limitation “determine whether another Bluetooth headphone transmitting audio data to the target Bluetooth headphone is in a first transmission direction or in a second transmission direction, by judging a first number and a second number which is greater; wherein the second transmission direction is opposite to the first transmission direction, there are more than one of the plurality of the Bluetooth headphones connected with the mobile terminal in the first transmission direction, the first number is the number of Bluetooth headphones between the another Bluetooth headphone and the mobile terminal, the second number is the number of Bluetooth headphones between the target Bluetooth headphone and the mobile terminal; when the first number is greater than the second number, determine the another Bluetooth headphone is in the first transmission 

Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KUASSI A GANMAVO/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651